DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             Response to Arguments
Applicant’s arguments, see (Pg. 9), filed 3-1-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michael Privan (US-2010/0,193,990).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of 
the claimed invention.
A.) Claim(s) 11, 17, 21 & 26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Michael Privan (US-2010/0,193,990, hereinafter Privan)Regarding claim 11, 	
A method of producing a molded part, comprising: 
supplying a first amount of melt into a cavity of a molding tool, 
the molding tool comprising a first tool part mounted to a first mold clamping plate, and 
a second tool part mounted to a second mold clamping plate, 
the second mold clamping plate being movable relative to the first mold clamping plate, 
the cavity having a first cavity portion in the first tool part and a second cavity portion in the second tool part, and 
the molding tool being configured to open and close the cavity by allowing the second mold clamping plate to move relative to the first mold clamping plate;
during or after supplying the first amount of melt into the cavity, moving the first tool part and the second tool part away from each other by moving the second mold clamping plate relative to the first mold clamping plate such that a clearance space is formed in one of the first cavity portion and the second cavity portion, and 
such that a gap is formed between the first tool part and the second tool part; and 
after moving the first tool part and the second tool part away from each other, supplying a second amount of melt into the clearance space of the one of the first cavity portion and the second cavity portion, 
wherein, after moving the first tool part and the second tool part away from each other, the gap is bridged by an at least partially solidified section of the first amount of melt, and 
a holding force is transmitted from the second tool part to the first tool part through the at least partially solidified section of the first amount of melt bridging the gap
Privan teaches the following:
([0029]) teaches depicted in (Fig. 1) is step 1(a) a tubular starting blank 124 having the same internal and external of identical diameters as the pipe being moulded is held within the aperture 122 and molten plastic is injected into the cavity from the pump.
([0029]) teaches that depicted in (Fig. 1) the core 120 is seen to extend from the stationary platen 112 centrally through the cavity 116 and then centrally through the aperture 122 to extend beyond the moving platen 11. Highlighting that the core 120 makes up a portion of the mold and acts as applicant’s first tool part and is attached to the stationary platen 112 which acts applicant’s first molding clamp.
& d.) ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by 1(b). Where the die acts as applicant’s second tool part and the moving platen acts as applicant’s movable molding clamp.
([0029]) teaches that in step 1(a) the core 120 is seen to extend from the stationary platen 112 centrally through the cavity 116 and then centrally through the aperture 122 to extend beyond the moving platen 114. ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). As such, it is understood and depicted in (Fig. 1) that the core and die each define a portion of the molding cavity.
& g.) ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Where the die acts as applicant’s second tool part and the moving platen acts as applicant’s movable molding clamp. Highlighting, (Fig. 1C) shows the moving platen 114 being closed by moving it to the left, ([0032]), with a new cavity space 116/126 being formed. 
([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Wherein the new cavity space formed 116/126
([0033]) teaches that a second portion 140 of molten plastic is then injected into the cavity as shown in FIG. 1(d) and allowed to cool.
([0033]) teaches that the front end of the second portion intimately bonds by welding to the rear end of the first moulding. Noting, that (Fig. 1C) depicts a small portion of the rear end of the first moulding to remain inside the cavity. Highlighting, that this portion of the rear end of the first moulding remaining in the cavity, as seen in (Fig. 1C) and best depicted in (Fig. 2C or Fig. 3D).
([0047]) teaches that a first moulded portion 628 from a previous cycle of the apparatus is held around and upon the left hand end of the core 620 and molten plastic 610 is being injected (arrow “B”) through galleries 658 in the stationary platen and moving platen into the mould cavity 626. As such, the first mold portion partially remaining and defining the new cavity touches both the interior walls of the die and core simultaneously such that any forces during the subsequent steps, including holding forces would be transferred between the two.
Regarding claim 17, 	
Wherein the molding tool further comprises only one injection unit for supplying both the first amount of melt and the second amount, of melt into the cavity.
Privan teaches the following:
([0027]) teaches that a plastics injection moulding apparatus 104 includes a hopper 106 which feeds raw plastic pellets to an injection unit 108, comprising a 112 into a mould cavity 116. Noting, that a single injection unit is depicted in both instances (Fig. 5) and referred to as a singular object (versus the plural).
Regarding claim 21,
A method of producing a molded part, comprising: 
supplying a first amount of melt into a cavity of a molding tool, 
the molding tool comprising a first tool part mounted to a first mold clamping plate, and 
a second tool part mounted to a second mold clamping plate, 
the molding tool having a mold parting plane formed between the first tool part and the second tool part, 
the second mold clamping plate being movable relative to the first mold clamping plate in a direction perpendicular to the mold parting plane, 
the cavity having a first cavity portion in the first tool part and a second cavity portion in the second tool part, and 
the molding tool being configured to open and close the cavity by allowing the second mold clamping plate to move relative to the first mold clamping plate;
during or after supplying the first amount of melt into the cavity, moving the first tool part and the second tool part away from each other in the direction perpendicular to the mold parting plane by moving the second mold clamping 
such that a gap is formed between the first tool part and the second tool part; and
after moving the first tool part and the second tool part away from each other, supplying a second amount of melt into the clearance space of the one of the first cavity portion and the second cavity portion, 
wherein, after moving the first tool part and the second tool part away from each other, the gap is bridged by an at least partially solidified section of the first amount of melt.
Privan teaches the following:
([0029]) teaches depicted in (Fig. 1) is step 1(a) a tubular starting blank 124 having the same internal and external of identical diameters as the pipe being moulded is held within the aperture 122 and molten plastic is injected into the cavity from the pump.
([0029]) teaches that depicted in (Fig. 1) the core 120 is seen to extend from the stationary platen 112 centrally through the cavity 116 and then centrally through the aperture 122 to extend beyond the moving platen 11. 
& e.) ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Where the die acts as applicant’s second tool part and the moving platen acts as applicant’s movable molding clamp.
& e.) As depicted in (Fig. 1B) and highlighted below, during the movement of the moving platen there is a plane created between the base of the core and the trailing/leading wall of the die 118 that is perpendicular to the movement of the moving platen. 
    PNG
    media_image1.png
    239
    520
    media_image1.png
    Greyscale

([0029]) teaches that In step 1(a) the core 120 is seen to extend from the stationary platen 112 centrally through the cavity 116 and then centrally through the aperture 122 to extend beyond the moving platen 114. ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b
& h.) ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Where the die acts as applicant’s second tool part and the moving platen acts as applicant’s movable molding clamp. Highlighting, (Fig. 1C) shows the moving platen 114 being closed by moving it to the left, ([0032]), with a new cavity space 116/126 being formed.
([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Wherein the new cavity space formed 116/126 by this movement, as noted above in limitation (f) & (g), this cavity creates and acts as a gap between the core and interior of walls of the die. Wherein a portion of the rear end of the first moulding remains in the cavity, as seen in (Fig. 1C) and best depicted in (Fig. 2C or Fig. 3D).
([0033]) teaches that a second portion 140 of molten plastic is then injected into the cavity as shown in FIG. 1(d) and allowed to cool.
([0033]) teaches that the front end of the second portion intimately bonds by welding to the rear end of the first moulding. Noting, that (Fig. 1C) depicts a small portion of the rear end of the first moulding to remain inside the cavity. Highlighting, that this portion of the rear end of the first moulding remaining in the cavity, as seen in (Fig. 1C) and best depicted in (Fig. 2C or Fig. 3D).
Regarding claim 26,
A method of producing a molded part, comprising: 
supplying a first amount of melt into a cavity of a molding tool, 
the molding tool comprising a first tool part mounted to a first mold clamping plate, and 
a second tool part mounted to a second mold clamping plate, 
the second mold clamping plate being movable relative to the first mold clamping plate, 
the cavity having a first cavity portion in the first tool part and a second cavity portion in the second tool part, and 
the molding tool being configured to open and close the cavity by allowing the second mold clamping plate to move relative to the first mold clamping plate; 
during or after supplying the first amount of melt into the cavity, moving the first tool part and the second tool part away from each other by moving the second mold clamping plate relative to the first mold clamping plate such that a clearance space is formed in one of the first cavity portion and the second cavity portion, and 
such that a gap is formed between the first tool part and the second tool part; and 
after moving the first tool part and the second tool part away from each other, supplying a second amount of melt into the clearance space of the one of the first cavity portion and the second cavity portion, 
wherein, after moving the first tool part and the second tool part away from each other, the gap is bridged only by an at least partially solidified section of the first amount of melt.
Privan teaches the following:
 ([0029]) teaches that depicted in (Fig. 1) the core 120 is seen to extend from the stationary platen 112 centrally through the cavity 116 and then centrally through the aperture 122 to extend beyond the moving platen 11. Highlighting that the core 120 makes up a portion of the mold and acts as applicant’s first tool part and is attached to the stationary platen 112 which acts applicant’s first molding clamp.
([0029]) teaches depicted in (Fig. 1) is step 1(a) a tubular starting blank 124 having the same internal and external of identical diameters as the pipe being moulded is held within the aperture 122 and molten plastic is injected into the cavity from the pump.
& d.) ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Where the die acts as applicant’s second tool part and the moving platen acts as applicant’s movable molding clamp.
([0029]) teaches that in step 1(a) the core 120 is seen to extend from the stationary platen 112 centrally through the cavity 116 and then centrally through the aperture 122 to extend beyond the moving platen 114. ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached 118 are moved to the right as illustrated by step 1(b). As such, it is understood and depicted in (Fig. 1) that the core and die each define a portion of the molding cavity.
& g.) ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Where the die acts as applicant’s second tool part and the moving platen acts as applicant’s movable molding clamp. Highlighting, (Fig. 1C) shows the moving platen 114 being closed by moving it to the left, ([0032]), with a new cavity space 116/126 being formed.
 ([0031]) teaches that for the next step in the process, the moving platen 114 and its attached die 118 are moved to the right as illustrated by step 1(b). Wherein the new cavity space formed 116/126 by this movement, as noted above in limitation (f) & (g), this cavity creates and acts as a gap between the core and interior of walls of the die. Wherein a portion of the rear end of the first moulding remains in the cavity, as seen in (Fig. 1C) and best depicted in (Fig. 2C or Fig. 3D).
([0033]) teaches that a second portion 140 of molten plastic is then injected into the cavity as shown in FIG. 1(d) and allowed to cool.
([0033]) teaches that the front end of the second portion intimately bonds by welding to the rear end of the first moulding. Noting, that (Fig. 1C) depicts a small portion of the rear end of the first moulding to remain inside the cavity. Highlighting, that this portion of the rear end of the first moulding remaining in the cavity, as seen in (Fig. 1C) and best depicted in (Fig. 2C or Fig. 3D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 12-13, 16, 20, 24-25 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Privan as applied above to claims 11, 21 & 26,  and in further view of John Link et al. (US-2017/0,252,955, hereinafter Link)
Regarding claim 12, 
Wherein the molding tool further comprises tie bars and pressure pads to exert a pressure on the tie bars, the tie bars and pressure pads being configured to apply a holding force to the second mold clamping plate relative to the first mold clamping plate, the pressure pads having a stroke, and the gap being formed by a stroke movement of the pressure pads or by a rapid-stroke mechanism.
It should be noted that Privan does teaches that since for any given injection moulding machine, the length of that overlap constitutes a reduction in the length of the moulding that can be added with each cycle, the productivity of the process is dependent on the length of the stroke of the moving platen 214 , ([0037]). As, such the platen moving in a stroke fashion is disclosed.
Regarding Claim 12, in analogous art for a clamp assembly implemented in an injection molding machine, the molding machine comprising two die halves that are open and closed by means for mechanical actuation, Link suggests details regarding the injection molding assembly and implementing a tie bar along with a movement and locking system for the tie bar, and in this regard Link teaches the following:
([0127]) teaches each lock nut segment 136,138 has an inner, concave tie rod engaging surface 142 directed towards the tie bar 110 ([0186]) teaches that the tie bar end portion 1111 comprises a tie bar extension 1400 having a tie bar mold break chamber wall 1402 projecting towards the outer end 1306 of the clamp 
 	Link further suggests that the benefit of using tie bar(s) is it allows for securing, fixing and locking the molding halves during the various opening and closing position of the injection cycle, as depicted in sketches for lock nut segments across (Figs. 11a - 14a) in their respective upper left hand corner, (Figs. 11a - 14a).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and production method for an injection molding installation with a fixed and a moveable machine clamping platen, each platen corresponding with a respective molding tool that defines the molding cavity and moves the movable platen to perform an at least two shot material injection process to fabricate a component of Privan, by implementing tie bars in the injection molding installation, as taught by Link. Highlighting, implementation of tie bars allows 
Regarding claim 13, 	
Further comprising, after supplying the first amount of melt: 
locking the tie bars relative to the second mold clamping plate using a locking device; 
opening the locking device after the stroke of the pressure pads has been complete; 
moving the tie bars by the pressure pads so that the stroke of the pressure pads is available again; 
closing the locking device; and 
supplying the second amount of melt into the clearance space of the cavity.
Privan teaches the following:
([0033]) teaches that a second portion 140 of molten plastic is then injected into the cavity as shown in FIG. 1(d) and allowed to cool.

Regarding Claim 13, Privan is silent on the following: 
(a), (b), (c), & (d) 
Regarding Claim 13, in analogous art as applied above in claim 12, Link suggests details regarding the injection molding assembly and implementing a tie bar along with a 
([0126]) teaches each lock assembly 116 includes, in the example illustrated, first and second lock nut segments 136,138 translatable in a transverse direction between unlocked (FIG. 2) and locked (FIG. 3) positions for respectively engaging and disengaging the tie bar 110. ([0193]) teaches that that once the injection is complete, the clamp force can be relieved by relieving the pressure in the clamp chamber 1312. The return device 1314 may then push the clamp piston 1308 back to the meshing position, under the force exerted by the springs 1322. 
& c.) ([0206]) teaches that the mold halves are movable between an open position (Fig. 16) a meshing position (FIG. 14) and a clamping position (FIG. 15). With the meshing position found between the open and clamping positions Further, ([0206]) teaches that the meshing position for the mold and locking mechanism is depicted in, (Fig.14a), in addition to the clamping position being depicted in (Fig. 15a) and open position in (Fig. 16a). Wherein the piston (1310) has a stroking motion for opening and closing of the mold halves, acting as the applicants pressure pad, that drives the movement of the tie bar (1110), in addition to the position of the locking mechanism of the tie bar. Furthermore, the locking mechanism is opened or closed at the start / end of the pressing pads cycle. 
& d.) ([0206]) teaches that the mold halves are movable between an open position (Fig. 16) a meshing position (FIG. 14) and a clamping position (FIG. 15). 
The same rejection rationale and analysis that was used previously for claim 12, can be applied here and should be referred to for this claim as well.
Regarding claim 16, 24 & 29, Privan is silent on the following:
Wherein the molding tool further comprises a piston-cylinder unit for moving the second mold clamping plate relative to the first mold clamping plate, the gap being formed by a stroke movement of the piston-cylinder unit.
Regarding Claim 16, 24 & 29 in analogous art as applied above in claim 12, Link suggests details regarding the injection molding assembly and implementing a tie bar along with a movement and locking system for the tie bar and the type of movement the tie undergoes, and in this regard Link teaches the following: 
([0217]) teaches that Referring to FIG. 14, in use, a clamping cycle can begin with the mold closed (i.e., mold halves 2106 a, 2108 a abutting) and the clamp piston 
The same rejection rationale and analysis that was used previously for claim 12, can be applied here and should be referred to for this claim as well.
Regarding claim 20, 25 & 30, Privan is silent on the following:
Wherein the molding tool further comprises pressure pads to exert the holding force, the holding force being transmitted from the second tool part to the first tool part through the pressure pads and the at least partially solidified section of the melt bridging the gap
Regarding Claim 20, 25 & 30, in analogous art as applied above in claim 12, Link suggests details regarding the injection molding assembly and implementing a tie bar along with a movement and locking system for the tie bar, and in this regard Link teaches the following: 
([0131]) teaches that each damp assembly 300 further includes a clamp piston 308 that includes a piston head 310 affixed by a tie bar nut assembly to a tie bar end portion 111 of the tie bar 110. The damp piston 30S is slidable within the cylinder housing 302 between a meshing position (FIG. 4) and a clamping position (FIG. 5) spaced axially apart from the meshing position. ([0133]) teaches that in the damping position, a damp force is exerted via the tie bar 110 across the mold 
The same rejection rationale and analysis that was used previously for claim 12, can be applied here and should be referred to for this claim as well.
C.) Claim 14, 22 & 27 is rejected under 35 U.S.C. 103 as being unpatentable over Privan as applied above to claims 11, 21 & 26 and in further view of Bopp et al. (US-2019/0,091,906, hereinafter Bopp) 
Regarding claim 14, 22 & 27,
Wherein the molding tool further comprises a holding device for holding the molded part, and 
a solidified section of the molded part passes through a passage opening in the second mold clamping plate.
Privan teaches the following:
([0033]) teaches that the front end of the second portion intimately bonds by welding to the rear end of the first moulding. Noting, that (Fig. 1C) depicts a small 628 from a previous cycle of the apparatus is held around and upon the left hand end of the core 620 and molten plastic 610 is being injected (arrow “B”) through galleries 658 in the stationary platen and moving platen into the mould cavity 626. Highlighting, that this portion of the rear end of the first moulding remaining in the cavity and passing through the moving platen 114, as seen in (Fig. 1C) and best depicted in (Fig. 2C or Fig. 3D).
Regarding Claim 14, 22 & 27, are silent on the following limitation(s): 
(a)
Regarding Claim 14, 22 & 27, in analogous art for the production of an injection molded laminate that utilizes overmolding techniques, Bopp suggests details regarding grippers used to hold the object in place, and in this regard Bopp teaches the following: 
([0016]) teaches that the invention disclosed comprises a gripper that shall encompass any means suitable for preventing the laminate from shifting or buckling from its position in the course of the injection molding. 
 	Bopp further suggests that the benefit of utilizing grippers in the molding apparatus is it provides a means for preventing the laminate from shifting or buckling from its position in the course of the injection molding, ([0016]).  	It would have been obvious to one of ordinary skill in the art before the effective 
D.) Claim(s) 15, 23 & 28, are rejected under 35 U.S.C. 103 as being over Privan as applied above to claims 11, 21 & 26, and in further view of Chenyuen Chiang (US-7,981,334 hereinafter Chiang)
Regarding claim 15, 23 & 28, 
Wherein the moving of the first tool part and the second tool part away from each other is performed in a parallelism-controlled manner.
It should be noted the in various depictions of Privan, (Fig. 1, 2, 4 or 5) depicts that the movement of the first tool part away, core 120  from the second tool part die 118, it is done in a parallel manner. However, Privan is silent on the implementation of a control system. 

(Col. 2, lines 31-35) teaches the invention disclosed comprises a control system controls for the injection molding machine to operate once a series of position sensor senses and indicated that the end surface of the mold-adjusting driven wheel is against the tie bars, otherwise the control system controls the warning device to alert.
 	Chiang further suggests that the benefit of utilizing a sensing and control system for moving the molding assembly is it provides a means for an injection process that utilizes a control system that will sense whether the driven wheel is against the tie bars and whether the gear teeth of the tie bars match. If any abnormal scenario occurs, the control system controls to alert, (Col. 7, lines 55-58). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and production method for an injection molding installation with a fixed and a moveable machine clamping platen, each platen corresponding with a respective molding tool that defines the molding cavity and moves the movable platen to perform an at least two shot material injection process to fabricate a component of Privan, by utilizing a sensing and control system for moving the molding assembly, as taught by Chiang. Highlighting, implementation of a E.) Claim(s) 18, is rejected under 35 U.S.C. 103 as being over Privan as applied above to claims 11 & 17, and in further view of Bürkle et al. (US-7,029,263, hereinafter Bürkle)
Regarding claim 18, 	
Further comprising operating the only one injection unit discontinuously.
It should be noted that Privan teaches that a first amount of molten plastic is injected into the cavity from the pump 108, ([0029]). This is followed by the next step in the process, in which the moving platen 114 and its attached die 118 are moved to the right, ([0031]). Which is then followed by a second portion 140 of molten plastic is then injected into the cavity, ([0033]). As such, it is understood that the only one injection unit is operated discontinuously.Regarding Claim 18, in analogous art for the production of an injection unit for molded plastic article, the injection unit utilizes a screw extruding device for melting the plastic material, Bürkle suggests details regarding the use a sensor and control system for the injection unit, and in this regard Bürkle teaches the following:
(Col. 2, lines 11-19) teaches that the present invention comprises, an injection molding device that includes a continuously operating extruder having an extruder barrel which includes a plasticizing zone and a discharge zone, and a 
 	Bürkle further suggests that the benefit of utilizing a discontinuous^ operating injection unit, is it provides a means for utilizing a continuously operating extruder that has an extruder barrel which includes a plasticizing zone and a discharge zone for the plastic material from prior to being injected (Col. 2, lines 11-19).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and production method for an injection molding installation with a fixed and a moveable machine clamping platen, each platen corresponding with a respective molding tool that defines the molding cavity and moves the movable platen to perform an at least two shot material injection process to fabricate a component of Privan, by utilizing discontinuously operating injection unit, as taught by Bürkle. Highlighting, implementation of discontinuously operating injection unit allows for an extruder barrel which includes a plasticizing zone and a discharge zone for the plastic material from prior to being injected.F.) Claim(s) 19, is rejected under 35 U.S.C. 103 as being unpatentable over Privan as applied above to claims 11, and in further view of Advanced CAE Technology, (C-Mold Co-injection Chapter 20, hereinafter CAE)
Regarding claim 19,
Wherein the molding tool further comprises a plurality of injection units for supplying the first amount of melt and the second amount of melt into the cavity.
Regarding Claim 19, in analogous art that utilizes a multiple piece molding system in addition to clamping forces for injection molding, CAE suggests details regarding double shot injection molding, and in this regard CAE teaches the following:
(Overview, ¶2) teaches that the sequential co-injection processes have two barrels and one nozzle in an injection molding machine. Wherein the skin polymer is injected into the mold first, then the core polymer is injected. As depicted above the cavity is first injected with a skin material which covers the interior wail of the mold (a), followed by an injection with a second portion of material comprising the core portion of the molded object or preform (b), until it is completely filled (c) and skin polymer is injected against to purge the core polymer away from the spruce (d). As depicted in the above in image (b) after the injection of the skin material, and prior to the injection of the core material, the spacing of the mold has diminished by the amount of skin material injection. This is effect is highlighted below where the arrows are found pointing to the preexisting solidified sections. This is further highlighted in the image comparing a successful injection wherein the skin polymer encompasses the core polymer, versus the core polymer extending beyond the skin polymer, noting the "frozen layer" as the already partially solidified material. (Overview, Fig. 1 description) teaches that figure 20-1 displays the four stages of co-injection molding, (a) Short shot of skin polymer melt (shown in black) is injected Into the mold. Noting this 
 	CAE further suggests that the benefit of utilizing a plurality of injection units is it provides a means for using different types of plastics, wherein overmolding a first plastic onto a second plastic is it provides a means for the combination of two material properties into one part, and the maximization of the overall performance to cost ratio (Overview, ¶3, lines 1-3) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and production method for an injection molding installation with a fixed and a moveable machine clamping platen, each platen corresponding with a respective molding tool that defines the molding cavity and moves the movable platen to perform an at least two shot material injection process to fabricate a component of Privan, by utilizing overmolding a first plastic onto a second plastic, as taught by CAE. Highlighting, implementation of overmolding a first plastic onto a second plastic allows for the combination of two material properties into one part, and the maximization of the overall performance to cost ratio.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ian Barrie (US-3,909,169) teaches an injection moulding apparatus has a mould defined by two or more opposed mould members, means for moving said mould members towards each other, two injection units and a valve to connect one unit or the other to the mould cavity, (Abstract). (Col. 6, lines 19-22) teaches that as the clamp pressure is then relaxed, thereby permitting the mould members 1 and 2 to be forced apart as the core material 8 foams.
Okamoto et al. (US-2015/0,352,761) teaches a base layer molding step that injection-fills a mold cavity with a base layer resin to mold a base layer; a first expansion step that causes the volume of the mold cavity to expand to a specified quantity such that a certain space is formed between an outer surface of the base layer molded by the base layer molding step and an inner surface of the mold, (Abstract). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741